Order granting plaintiff’s motion to punish defendant for contempt unanimously affirmed, with twenty dollars costs and disbursements. Order denying defendant’s motion to reduce the award of alimony pendente lite unanimously affirmed on condition that plaintiff within twenty days after service of order notice the case for trial for the February term and place it on the calendar and try the case when reached. If the condition is not complied with the motion may be renewed. Order denying defendant’s motion for an examination of the plaintiff before trial unanimously affirmed. No opinion. Present — 'Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.